 THE BLACK HAWK CORP.267The Black Hawk CorporationandTextileWorkersUnionofAmerica,AFL-CIO-CLC.Case11-CA-4145June 11, 1970DECISION AND ORDERBY MEMBERSFANNING, MCCULLOCH,AND BROWNUpon a charge filed by the Textile WorkersUnion of America, AFL-CIO-CLC, herein calledthe Union, the General Counsel for the NationalLabor Relations Board, by the Regional Directorfor Region 11, issued a complaint dated February18, 1970, against The Black Hawk Corporation,herein called the Respondent, alleging that theRespondent had engaged in and was engaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing were duly served on theRespondent.With respect to the unfair labor practices, thecomplaint alleges in substance that on October 25,1967, a majority of the employees, in a unit foundappropriate by the Regional Director for Region 11of the National Labor Relations Board,' designatedand selected the Union as their representative forthe purposes of collective bargaining, and on No-vember 17, 1969, said Regional Director certifiedtheUnion as the exclusive collective-bargainingrepresentative of the employees in said unit. Thecomplaint further alleges that since February 5,1970, the Respondent has refused to bargain col-lectively with the Union as the exclusive collective-bargaining representative of its employees. On oraboutMarch 2, 1970, the Respondent filed itsanswer, admitting in part, and denying in part, theallegations of the complaint and requesting that theproceeding be dismissed.On March 23, 1970, the General Counsel filedwith the Board a Motion for Summary Judgmentand brief in support thereof, alleging that the mo-tion should be granted as a matter of law and thatthere is no factual matter in dispute which wouldrequire a hearing. Thereafter, on March 26, 1970,the Board issued an order transferring proceedingto the Board and notice to show cause. On April 8,1970, the Respondent filed its opposition to Motionfor Summary Judgment and motion for stay.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:RULING ON THE MOTION FOR SUMMARY JUDGMENTPursuant to a petition filed by the Union the Re-gional Director for Region 11 issued on September26, 1967, a Decision and Direction of Electionfinding the following unit of employees appropriateand directing an election therein:All employees at the Employer's Greenville,South Carolina, warehouse, excluding officeclerical employees, working foremen, and su-pervisors as defined in the Act.On October 25, 1967, pursuant to the Decisionand Direction of Election, an election was heldamong the employees in the unit described above,to determine whether or not they desired to berepresented for collective-bargaining purposes bythe Union. The tally of ballots showed that of ap-proximately 49 eligible voters, 63 cast ballots, ofwhich 22 were for, and 24 were against, the Union,and 17 ballots were challenged. Thereafter, theUnion filed timely objections to conduct affectingthe results of the election. The Regional Directorconducted an investigation of the objections and,on January 31, 1968, issued and duly served on theparties his Supplemental Decision, Direction, andOrderConsolidatingCases, consolidatingCase11-RC-2609withCases11-CA-3488andI1-CA-3499. A hearing was held before a TrialExaminer of the National Labor Relations Board,and on July 23, 1969, the Board issued its Decision,Order, and Direction,2 which, in pertinent part,directed the Regional Director to open and countthe 17 challenged ballots. The challenged ballotswere opened and counted on November 5, 1969,revealing that a majority of the employees in theappropriate unit had designated and selected theUnion as collective-bargaining representative.Acertification of representative was issued to theUnion on November 17, 1969.By letter dated January 30, 1970, the Unionrequested the Respondent to bargain collectively.The Respondent refused by a letter dated February5, 1970. On February 17, 1970, the Union filed thecharge upon which the complaint herein waspredicated.In its opposition to General Counsel's Motion forSummary Judgment and in its motion for stay,Respondent asserts that the Decision, Order, and'Decision and Direction of Election in Case11-RC-2609 (notpublished inNLRBvolumes)183 NLRB No. 34' 177 NLRB No 944 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirection in Cases 11-CA-3488, I1-CA-3499, and11-RC-2609 is presently on review before theUnited States Court of Appeals for the Fourth Cir-cuitand that because the decision in this proceed-ing isdependent upon the results of that case, theMotion for Summary Judgment should be denied.Respondent further contends that failure to complywith a Board decision and order whileit isundergo-ing judicialreview does not constitute a violation ofthe Act,citingHarris-Woodson Co., 77NLRB 819.The complaint inHarris-Woodsonalleged,interalia,that the respondent there had violated Section8(a)(1) of the Act by failing to comply with aBoard order in an earlier case directingit to rein-state certain employees who had been unlawfullydischarged.The Board adopted the Trial Ex-aminer'sholding that, normally, refusal to complywith a Board decision and order in an unfair laborpractice proceeding does not itself violate the Act,since the remedy in suchcasesis through recourseto the courts to secure enforcement of the order asprovided in Section 10(e) of the Act. Similarly, anyparty aggrieved by a final order of the Board mayobtain judicial review pursuant to Section 10(f) ofthe Act. In effect, the complaint inHarris-Woodsonsought to have the Board enforce its own remedialorder in the earlier unfair labor practice case. Thatis not the case here.Here the issue is not the Respondent's failure tocomply with the Board's order in the earlier unfairlabor practice proceeding, but the failure to honorthe certificate of the Union as the collective-bar-gainingrepresentative, which is, classically, a viola-tion of Section 8(a)(5). The pendency of Respon-dent's petition for review of the earlier related un-fair labor practice cases does not constitute a validdefense to its refusal to bargain with the certifiedunion.3As all materialissueshave been previously de-cided by the Board, or admitted in Respondent'sanswer to the complaint, there are no mattersrequiring a hearing before a Trial Examiner. Ac-cordingly, the General Counsel's Motion for Sum-mary Judgment is granted.On the basis of the record before it, the Boardmakes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, a wholly owned subsidiary of J. P.Stevens & Co., Inc., is, and at all times materialherein has been, a South Carolina corporationowningandoperatinginGreenville,SouthCarolina, a warehouse for receiving, storing, andshippingcotton.During the 12-month periodprecedingFebruary 18, 1969, a representativeperiod,Respondent received from points outsidethe State of South Carolina for storage in its Green-ville, South Carolina, warehouse, cotton valued inexcessof $50,000.During the same period,Respondent shipped cotton valued in excess of$50,000 from its Greenville, South Carolina,warehouse, to points outside the State of SouthCarolina.We find that Respondent is, and has been at alltimes material herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.II.THE LABOR ORGANIZATIONINVOLVEDTextileWorkersUnionofAmerica,AFL-CIO-CLC,is, and at all times material hereinhas been,a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheRepresentationProceeding1.The unitThe following employees constitute a unit ap-propriate for collective bargaining within the mean-ing of Section 9(b) of the Act:All employees at the Employer'sGreenville,South Carolina, warehouse,excluding officeclerical employees, working foremen and su-pervisors as definedin the Act.2.The certificationOn October 25, 1967, a majority of the em-ployees of Respondent in said unit, in a secret bal-lot election conducted under the supervision of theRegional Director for Region 11, designated theUnion as their representative for the purposes ofcollective bargaining with the Respondent and, onNovember 17, 1969, the Regional Director cer-tifiedtheUnion as the collective-bargainingrepresentative of the employees in said unit and theUnion continues to be such representative.' Clement BrothersCo.,170NLRB 1327, WashingtonAluminum Co,128NLRB 643, set aside 291 F 2d 869(C A 4), reversedand remanded 370U S 9, see alsoDaniel ConstructionCo, 341F 2d 805, 809-8 10 (C A 4),certdenied382 US 831 Respondent'smotion for stay is therefore de-nied THE BLACK HAWK CORP.B.The Request To Bargain and Respondent'sRefusalCommencing on or about January 30, 1970, andcontinuing to date, the Union has requested and isrequesting the Respondent to bargaincollectivelywith it as the exclusive collective-bargainingrepresentative of the employees in the above-described unit.SinceFebruary 5, 1970, and con-tinuing to date, the Respondent has refused andcontinues to refuse to bargain collectively with theUnion as exclusive collective-bargaining represen-tative of all employees in said unit.Accordingly, we find that the Union was dulycertified as the collective-bargaining representativeof the employees of the Respondent in the ap-propriate unit described above and that the Unionat all times since November17, 1969,has been andnow is the exclusive collective-bargaining represen-tative of all employees in the aforesaid unit withinthe meaningof Section 9(a) of the Act. We furtherfind that the Respondent has since February 5,1970, refused to bargain collectively with theUnionastheexclusivecollective-bargainingrepresentative of its employees in the appropriateunit.By such refusal Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above,occurring in connection with theoperations described in section I, above, have aclose, intimate,and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.V.THE REMEDYHaving found that the Respondent has engagedin unfair labor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act, we shall order thatitcease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit, and,if an understanding is reached, embodysuch understanding in a signed agreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining representative for the periodprovided by law, we shall construe the initial yearof certification as beginning on the date the269Respondent commences to bargain in good faithwith the Union as the recognized bargainingrepresentative of its employees in the appropriateunit.SeeMar-Jac Poultry Co.,136 NLRB 785;Commerce Company dlbla Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied379 U.S. 817;Burnett Construction Co.,149 NLRB1419, 1421, enfd. 350 F. 2d 57 (C. A. 10).CONCLUSIONS OF LAW1.The Black Hawk Corporationis anemployerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.TextileWorkersUnionofAmerica,AFL-CIO-CLC, is a labor organization within themeaning of Section 2(5) of the Act.3.The following unit is an appropriate unit forthe purposes of collective bargaining within themeaning of Section 9(a) ofthe Act:All employees at the Employer's Greenville,South Carolina, warehouse, excluding officeclerical employees,working foremen and su-pervisors as defined in the Act.4.SinceNovember 17, 1969, that Union hasbeen the exclusive representative of all employeesin the aforesaid appropriate unit for the purpose ofcollective bargaining within the meaning of Section9(b) of the Act.5.By refusing on February 5, 1970, and at alltimes thereafter, to bargain collectively with theUnion as the exclusive bargaining representative ofallthe employees in the appropriate unit, theRespondent has engaged in and is engaging in un-fair labor practices within the meaning of Section8(a)(5) of the Act.6.By the aforesaid refusal to bargain, theRespondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed them in Section7 of the Act, and hasthereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section2(6) and (7) of the Act.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the Respon-dent,The Black Hawk Corporation, Greenville,South Carolina, its officers,agents,successors, andassigns, shall: 270DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay,wages, hours, and other terms andconditions of employment withthe Textile WorkersUnion of America,AFL-CIO-CLC, asthe exclu-sive bargaining representative of its employees inthe following appropriate unit:All employees at the Employer'sGreenville,South Carolina, warehouse,excluding officeclerical employees,working foremen,and su-pervisors as definedin the Act.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed to themby Section 7of the Act.2.Take thefollowing affirmative action whichthe Board finds will effectuate the policies of theAct:(a)Uponrequest,bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages,hours,and otherterms and conditions of employment,and, if an un-derstanding is reached, embody such understandingin a signed agreement.(b) Post at its place of business in Grenville,South Carolina, copies of the attached noticemarked"Appendix."4 Copies ofsaid notice, onforms providedby theRegional Director for Region11,afterbeingduly signed by Respondent'srepresentative,shall be postedby theRespondentimmediately upon receipt thereof, and be main-tained by it for 60 consecutivedaysthereafter, inconspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notifythe Regional Director for Region 11,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDIn the event that this Order is enforced by a Judgment of a UnitedStatesCourtof Appeals,the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read"PostedAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith the Textile Workers Union of America,AFL-CIO-CLC, as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce our em-ployees in the exercise of the rights guaranteedthem by Section 7 of the National Labor Rela-tions Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive represen-tative of all our employees in the bargainingunit described below with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement.The bargaining unit is:All employees at the Employer's Green-ville,South Carolina, warehouse, exclud-ingofficeclericalemployees,workingforemen, and supervisors as defined in theAct.THE BLACK HAWKCORPORATION(Employer)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice,1624Wachovia Building, 301North Main Street, Winston-Salem,North Carolina27101, Telephone 919-723-2300.Pursuant to a Judgment of the United StatesCourtof Appeals Enforcing anOrderof the National Labor Relations Board "